Title: From Thomas Jefferson to Jones & Howell, 20 September 1806
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Monticello Sep. 20. 06.
                        
                        I shall very shortly have occasion for a considerable quantity of sheet copper, proper for covering cornices
                            & making gutturs, which I presume should be of the thinnest kind to be had. I think that what I purchased for those uses
                            antiently did not weigh more than half a pound or thereabouts to the square foot. as the price of sheet copper to the
                            square foot will determine me as to the quantity I shall take, I ask the favor of you to inform me of the prices & the
                            weight to the square foot of the thinnest kinds of sheets. the breadths I should want be such as would cut into breadths
                            of 12.I. with the least loss. on reciept of your letter I shall send a note of what I conclude to call for, to be
                            forwarded immediately. I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    